DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites the term “obliquely”, but does not provide a reference plane that the shoulder belt is oblique to. It is not clear what the term oblique means without a reference plane, rendering the claim indefinite.

Claim Rejections - 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  MPEP section 2105 states that
“If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to non-statutory subject matter. Furthermore, the claimed invention must be examined with regard to all issues pertinent to patentability, and any applicable rejections under 35 U.S.C. 102, 103, or 112 must also be made.”



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kling et al. (US 2009/0284067 A1), hereinafter Kling, in view of Mitsunori (US 2016/0206050 A1).
Regarding claim 1, Kling discloses (Fig. 1-3) a seat belt device 1 comprising:
a webbing 7 comprising a lap belt and a shoulder belt (Fig. 1; Para. [0019]; lap belt is lower portion extending between buckle 10 and lower attachment point 9, shoulder belt is portion extending between buckle 10 and upper attachment point 8), at 
a guide 5 configured to displace a location on the shoulder belt that is adjacent to the tongue in a direction away from the occupant in the vehicle-width direction (Fig. 1 & 2; Para. [0021]; show the shoulder belt portion being lifted up, bringing it away from the torso of the occupant).
Kling does not disclose a locking tongue comprising a slit that is provided to insert an intermediate portion of the webbing therein, the locking tongue being provided between the lap and the shoulder belt, the locking tongue being configured to be coupled to a vehicle body when the occupant fastens the seat belt device, the locking tongue being configured to undergo a change from a free state to a lock state in accordance with a collision or a warning of the collision of a vehicle, the free state being a state in which the webbing is capable of passing between a side of the lap belt and a side of the shoulder belt, the lock state being a state in which the webbing is not capable of passing between the side of the lap belt and the side of the shoulder belt; and that the guide is activated in response to the change from the free state to the lock state of the locking tongue.
Mitsunori teaches (Fig. 1 & 6) a locking tongue 10 comprising a slit 12 that is provided to insert an intermediate portion of the webbing 3 therein (Abstract), the 
Accordingly, the prior art references teach that it is known that a non-locking seat belt tongue and a locking seat belt tongue are functional equivalents for providing a means of fastening the seat belt across the occupant’s body.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the locking tongue taught by Mitsunori for the non-locking tongue of Kling because both elements were known equivalents for providing a means of fastening the seat belt across the occupant’s body. Additionally, Mitsunori states (Para. [0005]) that a locking tongue prevents the tension from increasing in both the lap and shoulder belt portions.
The substitution would have resulted in the predictable result of providing a means of fastening the seat belt across the occupant’s body.
claim 3, Kling, modified as above, further discloses (all references are to Mitsunori) that the locking tongue 10 undergoes the change from the free state to the lock state in accordance with an increase in a tension of the webbing 3 (Para. [0030]; increase in tension breaks projecting portion 20, thereby actuating locking mechanism 30).

Allowable Subject Matter
Claims 2 and 4-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach seat belt locking tongues and guides of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614